EXHIBIT 10.24
 
Confidential Materials omitted and filed separately with the
Securities and Exchange Commission. Double asterisks denote omissions.




SOLICITATION/CONTRACT/ORDER FOR COMMERCIAL ITEMS
OFFEROR TO COMPLETE BLOCKS 12, 17, 23, 24, & 30
1. REQUISITION NO.
0000HCGE-2017-05523
PAGE 1 OF
28
2. CONTRACT NO.
200-2017-92634
3. AWARD/EFFECTIVE DATE
12/08/2016
4. ORDER NO.
 
5. SOLICITATION NO.
2016-N-17905
6. SOLICITATION ISSUE DATE
08/22/2016
7. FOR SOLICITATION
    INFORMATION CALL
a. NAME
              Sherrie N. Randall
b. TELEPHONE NO. (No collect calls)
(770) 488-2866
8. OFFER DUE DATE/LOCAL TIME
09/02/2016
9.  ISSUED BY CODE
 
2543
10. THIS ACQUISITION IS
11. DELIVERY FOR FOB
12. DISCOUNT TERMS
Centers for Disease Control and Prevention
Office of Acquisition Services (OAS)
2920 Brandywine Rd, RM 3000
Atlanta, GA 30341-5539
 
  UNRESTRICTED
  SET ASIDE:            % FOR
  SMALL BUSINESS
DESTINATION UNLESS BLOCK IS MARKED
  SEE SCHEDULE
     
  SMALL DISADV. BUSINESS
  13a.  THIS CONTRACT IS A RATED ORDER
UNDER DPAS (15 CFR 700)
   
  8(A)
13b.  RATING
 
   
SIC:
SIZE STD:
14.  METHOD OF SOLICITATION
  RFQ   IFB   RFP
15.  DELIVER TO CODE
 
 
16.  ADMINISTERED BY CODE
 
2543
   
Centers for Disease Control and Prevention
Office of Acquisition Services (OAS)
2920 Brandywine Rd, RM 3000
Atlanta, GA 30341-5539
 
17a. CONTRACTOR/ CODE
OFFEROR
026489018
FACILITY
CODE
 
18a.  PAYMENT WILL BE MADE BY CODE
 
434
EMERGENT BIODEFENSE OPERATIONS LANSING LLC
3500 N MARTIN LUTHER KING JR BLVD # 1
 
LANSING, MI 48906-2933
 
TELEPHONE NO.
 
Centers for Disease Control and Prevention (FMO)
PO Box 15580 404-718-8100
 
Atlanta, GA 30333-0080
  17b.  CHECK IF REMITTANCE IS DIFFERENT AND PUT SUCH ADDRESS IN OFFER
18b.  SUBMIT INVOICES TO ADDRESS SHOWN IN BLOCK 18a UNLESS BLOCK BELOW IS
CHECKED  SEE ADDENDUM
19.
ITEM NO.
20.
SCHEDULE OF SUPPLIES/SERVICES
21.
QUANTITY
22.
UNIT
23.
UNIT PRICE
24.
AMOUNT
 
 
 
"See Continuation Page"
 
         
(Attach Additional Sheets as Necessary)
       
25.  ACCOUNTING AND APPROPRIATION DATA
See Section B
26.  TOTAL AWARD AMOUNT   (For Govt. Use Only)
$910,710,699.10
  27a.  SOLICITATION INCORPORATES BY REFERENCE FAR 52.212-1, 52.212-4.  FAR
52.212-3 AND 52.212-5 ARE ATTACHED.  ADDENDA   ARE   ARE NOT ATTACHED.
  27b.  CONTRACT/PURCHASE ORDER INCORPORATES BY REFERENCE FAR 52.212-4.  FAR
52.212-5 IS ATTACHED.  ADDENDA  ARE   ARE NOT ATTACHED.
28. CONTRACTOR IS REQUIRED TO SIGN THIS DOCUMENT AND RETURN __1__ COPIES TO
ISSUING OFFICE.  CONTRACTOR AGREES TO FURNISH AND DELIVER ALL ITEMS SET FORTH OR
OTHERWISE IDENTIFIED ABOVE AND ON ANY ADDITIONAL SHEETS SUBJECT TO THE TERMS AND
CONDITIONS SPECIFIED HEREIN.
29. AWARD OF CONTRACT:  REFERENCE ___________________ OFFER DATED
_________________.  YOUR OFFER ON SOLICITATION (BLOCK 5), INCLUDING ANY
ADDITIONS OR CHANGES WHICH ARE SET FORTH HEREIN, IS ACCEPTED AS TO ITEMS:
30a.  SIGNATURE OF OFFEROR/CONTRACTOR  /s/ Daniel J. Abdun-Nabi
31a.  UNITED STATES OF AMERICA  (SIGNATURE OF CONTRACTING OFFICER)
30b.  NAME AND TITLE OF SIGNER  (TYPE OR PRINT)
Daniel J. Abdun-Nabi
President and Chief Executive Officer
30c.  DATE SIGNED
12/08/2016
31b.  NAME OF CONTRACTING OFFICER (TYPE OR PRINT)
Sherrie N. Randall
31c.  DATE SIGNED
 
32a.  QUANTITY IN COLUMN 21 HAS BEEN
ACCEPTED, AND CONFORMS TO THE
33.  SHIP NUMBER
 
34.  VOUCHER NUMBER
 
35.  AMOUNT VERIFIED CORRECT FOR
  RECEIVED  INSPECTED  CONTRACT, EXCEPT AS NOTED
 PARTIAL   FINAL
     
36.  PAYMENT
37.  CHECK NUMBER
32b. SIGNATURE OF AUTHORIZED GOVT REPRESENTATIVE
32c.  DATE
  COMPLETE   PARTIAL   FINAL
     
38.  S/R ACCOUNT NO.
 
39.  S/R VOUCHER NO.
 
40.  PAID BY
   
42a.  RECEIVED BY  (Print)
 
 
41a.  I CERTIFY THIS ACCOUNT IS CORRECT AND PROPER FOR PAYMENT
   
41b.  SIGNATURE AND TITLE OF CERTIFYING OFFICER
41c.  DATE
42b.  RECEIVED AT  (Location)
             
42c.  DATE REC'D (YY/MM/DD)
42d.  TOTAL CONTAINERS
           

AUTHORIZED FOR LOCAL REPRODUCTION SEE REVERSE FOR OMB CONTROL NUMBER AND
PAPERWORK BURDEN STATEMENT STANDARD FORM 1449 (10-95)



--------------------------------------------------------------------------------









Section B - Supplies Or Services and Prices/Costs


B.1




ITEM
 
SUPPLIES / SERVICES
QTY / UNIT
 
UNIT PRICE
   
NOT TO EXCEED
   
1001
 
BioThrax [**] product
[**] upon date of delivery:
[**] product at a unit price of $[**]
 
Delivery Address: Contractor's Facility
 
Delivery is estimated to occur within [**] of the exercised option
[**]Doses
 
$
[
**]
 
$
[
**]
     
Line(s) Of Accounting:
93904ZU 2642 2017 75-X-0956
5664711101 $[**]
93907PY 2642 2017 75-X-0956
5664711101 $[**]
93907QS 2642 2017 75-X-0956
5664711101 $[**]
93907R5 2642 2017 75-X-0956
5664711101 $[**]
93907R6 2642 2017 75-X-0956
5664711101 $[**]
                 





Optional Line Item
ITEM
 
SUPPLIES / SERVICES
QTY / UNIT
 
UNIT PRICE
   
NOT TO EXCEED
   
0001
 
BioThrax [**] product
[**] upon date of delivery:
[**] product at a unit price of $[**] estimated per the [**] unit price.
 
Delivery Address: Contractor's Facility
 
Delivery is estimated to occur by
[**]
[**]Doses
 
$
[
**]
 
$
[
**]






--------------------------------------------------------------------------------



Optional Line Item
ITEM
 
SUPPLIES / SERVICES
QTY / UNIT
 
UNIT PRICE
   
NOT TO EXCEED
   
0002
 
BioThrax [**] product
[**] upon date of delivery:
[**] product at a unit price of $[**]
 
Delivery Address: Contractor's Facility
 
Delivery is estimated to occur by
[**]
[**]Doses
 
$
[
**]
 
$
[
**]





Optional Line Item
ITEM
 
SUPPLIES / SERVICES
QTY / UNIT
 
UNIT PRICE
   
NOT TO EXCEED
   
0003
 
BioThrax [**] product
[**] upon date of delivery:
[**] product at a unit price of $[**]
 
Delivery Address: Contractor's Facility
 
Delivery is estimated to occur by
[**]
[**]Doses
 
$
[
**]
 
$
[
**]





Optional Line Item
ITEM
 
SUPPLIES / SERVICES
QTY / UNIT
 
UNIT PRICE
   
NOT TO EXCEED
   
0004
 
BioThrax [**] product
[**] upon date of delivery:
[**] product at a unit price of $[**]
 
Delivery Address: Contractor's Facility
 
Delivery is estimated to occur by
[**]
[**]Doses
 
$
[
**]
 
$
[
**]





Optional Line Item
ITEM
 
SUPPLIES / SERVICES
QTY / UNIT
 
UNIT PRICE
   
NOT TO EXCEED
   
0005
 
BioThrax [**] product
[**] upon date of delivery:
[**] product at a unit price of $[**]
 
Delivery Address: Contractor's Facility
 
Delivery is estimated to occur by
09/30/2021
[**]Doses
 
$
[
**]
 
$
[
**]

ESTIMATED NOT TO EXCEED TOTAL $910,710,699.10

--------------------------------------------------------------------------------









B.2 Option for Increased Quantity – Separately Priced Line Items

a)
The Government may require the delivery of doses listed in CLINs 0001, 0002,
0003, 0004 and 0005. The Government may exercise each CLIN as an option more
than once between 12/01/2016 – 09/30/2021, until the cumulative number of doses
to be delivered under each CLIN is delivered, according to the proposed pricing
schedule in incremental quantities from a minimum order of [**] doses per order
up to the to the maximum amount of doses allowed per each CLIN. The total doses
ordered hereunder shall not exceed 29,489,780 doses over 5 years ([**] for CLIN
1001, [**] for CLIN 0001, [**] for CLIN 0002, [**] for CLIN 0003, [**] for CLIN
0004 and [**] for CLIN 0005) The contractor shall not be required to deliver
beyond 09/30/2021.





b)
 The pricing schedule must identify indicate alternate pricing to be paid for:



1)
 product manufactured with approved [**] expiry dating if the Contractor obtains
FDA approval for [**] dating.



2)
 product manufactured with approved [**] expiry dating if the Contractor obtains
FDA approval for [**] dating.



c) The amount of funding for each instance of exercising an option CLIN can be
calculated as follows: number of doses X price per dose for the CLIN being
exercised = funding amount.


d)
 The Contracting Officer may exercise the option by written notice to the
Contractor. The Contractor will be notified in writing, by letter or email, at
least [**] before the option to acquire more product is exercised. After that
written notification, a funded, unilateral modification will be issued to
actually exercise the option and order the doses. Anything beyond the initial
award (CLIN 1001) is optional and up to the discretion of the Government. The
number of times the option will be exercised is optional and up to the
discretion of the Government. The Government reserves the right at any time to
discontinue the use of the Option CLINs 0001, 0002, 0003, 0004 or 0005 without
notice.



e)
 Alternate CLINs (with the same CLIN number and a two-digit numeric suffix)
within a CLIN collectively function as one option. The maximum number of doses
ordered against an option CLIN may be composed of a combination of orders from
the CLIN and any alternate CLINs comprising that option.




f)
The Contracting Officer may exercise the option so long as the total cost of the
contract DOES NOT EXCEED the estimated cost of $910,710,699.10 which is based on
a [**] dose price. The Government may exercising the option based on a [**] dose
price or a [**] does price as stated below in the table.







 
Price Per Unit Cost by Date
 
Dose Price- [**]
Dose
Price- [**]
Price per unit cost until [**]
[**]
[**]
Price per unit cost until [**]
[**]
[**]
Price per unit cost until [**]
[**]
[**]
Price per unit cost until [**]
[**]
[**]
Price per unit cost until 09/30/2021
[**]
[**]





B.3 Delivery Schedule


The Contractor shall propose a delivery schedule of products to include number
of doses and dates.


NOTE: Anything beyond the initial award (CLIN 1001) is optional and up to the
discretion of the Government.


CLIN
# of Doses to be delivered
Date of Delivery
1001
[**]
Final Delivery to occur within [**] of contract award
0001 (Optional)
[**]
Final Delivery to occur by
[**]
0002 (Optional)
[**]
Final Delivery to occur by
[**]
0003 (Optional)
[**]
Final Delivery to occur by
[**]
0004 (Optional)
[**]
Final Delivery to occur by
[**]
0005 (Optional)
[**]
Final Delivery to occur by
09/30/2021







B.4. Use of product by the US Government
To the extent that third parties contact DSNS to obtain doses of BioThrax®, DSNS
will:


a)
 Notify such third parties that Emergent sells BioThrax on the commercial market



b)
 Notify Contractor of any new third party inquiries monthly and state whether
the request for BioThrax was fulfilled or not by DSNS on the monthly report



c) If the SNS is involved in an "emergency" response no notification will be
provided.


B.5 Price Protections.


Should the Government be unable to pick up product within [**] days of a
scheduled delivery date while Emergent is ready, able and willing to deliver
released lots of BioThrax, on the scheduled delivery date, the pricing for such
lots shall be based on the remaining expiry dating as of the scheduled delivery
date. This does not apply if the shipment is rescheduled at the Contractor's
request. Further, this does not apply if there are unresolved issues with the
quality, safety, and/or efficacy of the delivered product.

--------------------------------------------------------------------------------





Section C - Description/Specification/Work Statement




C.1
Vaccine Production and cGMP Compliance:





a)
 The Contractor shall manufacture BioThrax® in accordance with current Good
Manufacturing Practices (cGMP) guidelines.



b)
 BioThrax® must be delivered on any business day, except Federal holidays,
within the scheduled month in accordance with the targeted delivery schedule.
The Contractor shall notify the Government promptly upon becoming aware of any
deviations from the targeted delivery schedule. All changes to the targeted
delivery schedule must be approved by the Contracting Officer and/or the
Contracting Officer's Representative (COR).



c) Quantities for each scheduled delivery shall be of a specific quantity.


d)
 The Contractor shall perform all requisite assays and release tests, including
but not limited to potency, identity, and stability testing in accordance with
the Food Drug Administration (FDA) approved Biologic License Application
(BLA-License Number 1755, STN 103821, and any approved change).



e)
 All BioThrax® delivered under this contract must be labeled with an expiration
date consistent with its current product license at the time of manufacture.




f)
The Contractor shall provide primary and secondary points of contact who shall
be available 24 hours per day, seven days per week to be notified in case of a
public health emergency.



g) The Contractor shall notify the Government of Biologics Process Deviation
Reports related to the safety and/or efficacy of BioThrax within [**] days after
reporting to FDA. These notifications shall also be included in Quarterly
Reports.


h)
 The Government will have the option to conduct inspections of the Contractor's
Lansing facility. Such inspections will be performed by the COR or the COR's
designee(s).



i) The product must be delivered in accordance with cGMP guidelines.


j) The Contractor shall notify DSNS at least [**] days prior to the estimated
delivery of product. At least [**] business days prior to the product being
ready for delivery to DSNS, the Contractor shall provide to the Contracting
Officer and COR the following:
i. The date the product will be ready for loading on the truck(s) scheduled by
DSNS

ii.
Physical address of the product pick up location (facility name, address, point
of contact name and telephone number)

iii.
Number of pallets, vials, and doses to be loaded



k) At least [**] hours before each scheduled pick up by DSNS, the Contractor
shall provide the following to the Contracting Officer and COR:
i. Packing Slip
ii. Actual number of pallets, vials and doses to be loaded
iii. Diagram of product shipment pallet (how many vials per box, per pallet)
iv.  Certificate(s) of Analysis
v. FDA Lot Release(s)


l) Within [**] business days after delivery, the Government will provide the
Contractor with the DSNS destination location(s) for the lot(s) delivered.






m) Within [**] hours after the product has been picked up by DSNS, the
Contractor shall provide to the Contracting Officer and COR a letter for each
delivered lot from the Contractor's Quality Department containing the following
information:

i.
The remaining ambient temperature exposure time for the lot until the point that
DSNS (or DSNS-designated personnel) assumed responsibility for temperature
control, per Section E.4

ii.
This letter shall also indicate that the product was manufactured and released
in accordance with cGMP and has met all acceptance criteria to allow for
Government distribution.



n)
 Funds provided shall be paid on a price per doses basis only on those products
delivered to DSNS under contract.



o)
 Under the CLINs of this contract, the products shall have an [**] product. The
Contractor shall target greater than or equal to [**] of the total [**]
remaining when the Government takes delivery of the product. In the event that
product with lower than targeted [**] should be delivered, product with an [**]
greater than or equal to [**] shall be deemed [**] product. Except as set forth
in Section B.5 above, [**] when the Government takes delivery of the product
according to the proposed pricing schedule table and Section B.2 in Section B.



C.2
Audits/Site Visits:



a)
 Site Visits/Audits: The Government shall perform annual site visits/security
audits as deemed necessary by the Government throughout the period of
performance of the contract.



b)
 Quality: The Government reserves the right to visit the contractor's site for
purposes of assessing quality on an annual basis or as deemed necessary by the
Government throughout the period of performance of the contract.




c)
Notice: The Government will provide 2 weeks advance notice prior to the
Contractor of all site visits and audits. The notice will include a statement
concerning the intended scope of the audit and a list of the required documents
or access to personnel.



d)
 All audits will be conducted between normal business hours i.e. 8 a.m. through
4 p.m., Monday through Friday.



C.3
Meetings and Reporting Requirements:



a)
 The Contractor shall participate in a quarterly meeting (teleconference and/or
face-to-face) to discuss performance under the contract. These meetings will
provide status updates and discuss on-going manufacturing and delivery issues as
applicable. These meetings will be coordinated by the COR and/or Contracting
Officer



b)
 The Contractor shall submit to the Contracting Officer and to the COR quarterly
progress reports covering the work accomplished during each reporting period.
These reports are subject to the technical inspection and requests for
clarification by the COR. These shall be brief and factual and prepared in
accordance with the following format:




(1)
Quarterly Progress Reports: On the [**] day of each quarter, the Contractor
shall submit a quarterly progress report to the COR and the Contracting Officer.
The Contractor shall submit one copy of the quarterly progress report
electronically via e-mail. Any attachments to the e-mail report shall be
submitted in Microsoft Word or a compatible version. A quarterly report will not
be required for the quarter where a final report is due.





Such reports shall include the following specific information:


a.
 The contract number and title, the period of performance being reported, the
contractor's name and address, the author(s), and the date of submission;



b.
Section I – An introduction covering the purpose and scope of the contract
effort;




c.
Section II – The report shall detail, document, and summarize the results of
work done in performance of requirements of this contract during the period
covered, and include a summary of work planned for the next reporting period.
Production capacity assessment problems and recommendations to include:




i.
Inventory report of product manufactured and delivered to the USG under this
contract;

ii.
Biologics Process Deviation Reports related to the safety and/or efficacy of

BioThrax submitted to FDA.

iii.
Overall performance assessment, problems encountered and recommended solutions.



d.
Section III – An explanation of any difference between planned progress and
actual progress, why the differences have occurred, and, if behind planned
progress, what corrective steps are planned. The project plan and delivery
schedule will be updated in each Quarterly Report and compared to the baseline
plan and delivery schedule.



(1) Risk Mitigation Plan: The contractor shall submit a risk mitigation plan
within [**] days after contract award and shall provide an updated plan after
each year is complete. The plan should identify manufacturing, quality,
regulatory, and shipment risks and countermeasures to mitigate these risks.



(2)
Final Report: A final report is due [**] days prior to the end of the period of
performance of the contract.



The Contractor shall deliver, within the time frames specified above, original
reports to the Contracting Officer and a copy to the COR. E-mail submissions of
all reports are allowable, but not required.

--------------------------------------------------------------------------------





SECTION D - CONTRACT DOCUMENTS, EXHIBITS OR ATTACHMENTS










D.1 Marking Requirements (May 1998)


The contractor must mark/stencil all shipping containers with the following
information:


Packaging shall be consistent with the FDA approved labeling and packaging for
this product at the time of manufacture.




D.2. Government Property List
NOTE: This information is still being audited under the previous Contract Number
200-2011-42804. The contractor shall incorporate the resulting post-audit
listing in full to this contract.

--------------------------------------------------------------------------------









Section E - Deliveries Or Performance


E.1. Temperature Control and Monitoring (FOB Origin Delivery): The Contractor
shall be responsible for maintaining product temperature control until the
product leaves the Contractor's validated [**]°C storage facility for loading
onto the carrier designated by the Government. The Contractor shall provide the
Government with an ambient exposure letter that covers the time until the
product leaves the Contractor's validated [**]°C storage facility. Upon transfer
of the product to the Government, the responsibility for temperature control
shall transfer to the Government. as well as the responsibility for logging
ambient exposure time (temperatures between [**]°C). The Government will provide
and place temperature monitoring device(s) on each pallet of product while the
product is inside the Contractor's validated [**]°C storage facility. The
Contractor shall be responsible for placing the product onto the truck(s) of the
Government-designated carrier. The Government will be allowed access to the
pallets inside the Contractor's validated [**]°C storage facility at least one
hour prior to the loading of the pallets to place temperature monitoring
device(s) on the pallets prior to loading. The Government's acceptance of the
aforementioned responsibility applies only to temperature control and does not
indicate its acceptance of the delivered lot(s).




E.2. DSNS Quality Control Unit (QCU) Acceptance Procedure for BioThrax (AVA)


At the time the product is picked up by DSNS personnel or delivered to a
designated DSNS delivery location, all AVA product will be placed into DSNS
Quarantine pending receipt of the required lot distribution documentation and
the remaining ambient exposure time letter from the Contractor. The Contractor
shall supply the Government:
1.
 Notification of practices that may impact DSNS shipping procedures, if
applicable

2.
 All items outlined for delivery of product.



E.3. Acceptance Process and Timeframe (FOB Origin Delivery)


1)
 Contractor shall deliver to the Government, via e-mail or facsimile:

a)
 All required documentation outlined for delivery of product

b)
 Notification of the date and time that the product was delivered.

2)
 Acceptance Timeframe: The Government will have [**] full business days, after
receipt of all documentation required to establish that the requirements have
been satisfied and provide Contractor notice that DSNS accepts the lot(s).

a)
 For purposes of this acceptance timeframe, business days are defined as 9:00AM
to

5:00PM Eastern Time, Monday through Friday, excluding U.S. Government Holidays.
b)
 For the avoidance of doubt, DSNS will provide the Contractor with a written
acceptance or refusal of BioThrax® lot(s) no later than 5:00PM on the [**]
business day after receipt of the documentation.



E.4. Product Delivery - Product Pick Up by SNS (FOB Origin Deliveries)
a)
 The delivery of BioThrax® product shall be F.O.B Origin at the Contractor
designated pick up location.

b)
 At least [**] days prior to an estimated delivery, Contractor will notify the
COR of the scheduled delivery date

c) The place of product pick up by the SNS will be provided by the Contractor to
the Contracting Officer and COR at least [**] business days prior to scheduled
pick up.




E.5. Delivery Documentation


For product delivered FOB Origin, the Contractor shall deliver, within the
specified timeframes, and submit the following documents to the Contracting
Officer and COR:
.
a.
 At least [**] days prior to an estimated shipment the contractor shall notify
the COR of the scheduled delivery date.



b.
 At least [**] business days prior to each product pick up by DSNS, the
Contractor shall provide to the Contracting Officer and COR:

i.
The delivery date that the product will be ready for loading onto the truck(s)
that will be scheduled by the DSNS

ii.
Physical address of the product pick-up location (facility name, address, point
of contact name and telephone number)

iii.
Actual number of 40"x48" pallets, number of vials, and doses to be picked-up




c.
At least [**] hours before each scheduled pick up by DSNS, the Contractor shall
provide the following to the Contracting Officer and COR:

i.
Packing Slip

ii.
Confirm the number of pallets, vials and doses to be loaded

iii.
Diagram of the product shipment pallet (how many vials per box, per pallet)

iv.
Certificate(s) of Analysis

  v.
FDA Lot Release(s)





d.
 Within [**] hours after the product has been picked up by the Government, the
Contractor shall provide to the Contracting Officer and COR the remaining
ambient exposure time letter disclosing temperature control until the point that
DSNS (or DSNS-designated personnel) assumed responsibility for temperature
control, for each lot from the Contractor's Quality Department. The letter shall
indicate that the product was manufactured and released in accordance with cGMP
and has met all acceptance criteria to allow for Government distribution.

d.


--------------------------------------------------------------------------------









Section F - Contract Administration Data
F.1. Contracting Officer Representative (COR)


Performance of the work hereunder shall be subject to the technical directions
of the designated COR for this contract.


As used herein, technical directions are directions to the Contractor which fill
in details, suggests possible lines of inquiry, or otherwise completes the
general scope of work set forth herein. These technical directions must be
within the general scope of work, and may not alter the scope of work or cause
changes of such a nature as to justify an adjustment in the stated contract
price/cost, or any stated limitation thereof. In the event that the Contractor
feels that full implementation of any of these directions may exceed the scope
of the contract, he or she shall notify the originator of the technical
direction and the Contracting Officer in a letter separate of any required
report(s) within [**] weeks of the date of receipt of the technical direction
and no action shall be taken pursuant to the direction. No technical direction,
nor its fulfillment, shall alter or abrogate the rights and obligations fixed in
this contract.


The Government COR is not authorized to change any of the terms and conditions
of this contract. Changes shall be made only by the Contracting Officer by
properly written modification(s) to the contract.


The Government will provide the Contractor with a copy of the delegation
memorandum for the COR. Any changes in COR delegation will be made by the
Contracting Officer in writing with a copy being furnished to the Contractor.




F.2 Contracting Officer


(a) The Contracting Officer is the only individual who can legally commit the
Government to the expenditure of public funds. No person other than the
Contracting Officer can make any changes to the terms, conditions, general
provisions, or other stipulations of this contract.


(b) No information, other than that which may be contained in an authorized
modification to this contract, duly issued by the Contracting Officer, which may
be received from any person employed by the United States Government, or
otherwise, shall be considered grounds for deviation from any stipulation of
this contract.




F.3. Please see FAR Clause 52.212-5 for additional Contract Administration
Clauses for Commercial Items




F.4. Notification of Utilization


The Government agrees to notify the Contractor monthly of all vaccine
distributions from the SNS. These monthly notifications shall include the
following information, at a minimum, for each distribution:
1.
 Recipient Agency

2.
 Date of Distribution

3.
 Lot Number(s) distributed

4.
 Number of Vials distributed

--------------------------------------------------------------------------------





Section G - Special Contract Requirements




G.1. Evaluation of Contractor Performance Utilizing CPARS (April 2013)


In accordance with FAR 42.15, the Centers for Disease Control and Prevention
(CDC) will review and evaluate contract performance. FAR 42.1502 and 42.1503
requires agencies to prepare evaluations of contractor performance and submit
them to the Past Performance Information Retrieval System (PPIRS). The CDC
utilizes the Department of Defense (DOD) web-based Contractor Performance
Assessment Reporting System (CPARS) to prepare and report these contractor
performance evaluations. All information contained in these assessments may be
used by the Government, within the limitations of FAR 42.15, for future source
selections in accordance with FAR 15.304 where past performance is an evaluation
factor. The CPARS system requires a contractor representative to be assigned so
that the contractor has appropriate input into the performance evaluation
process. The CPARS contractor representative will be given access to CPARS and
will be given the opportunity to concur or not-concur with performance
evaluations before the evaluations are complete. The CPARS contractor
representative will also have the opportunity to add comments to performance
evaluations.


The assessment is not subject to the Disputes clause of the contract, nor is it
subject to appeal beyond the review and comment procedures described in the
guides on the CPARS website. Refer to: www.cpars.gov for details and additional
information related to CPARS, CPARS user access, how contract performance
assessments are conducted, and how Contractors participate. Access and training
for all persons responsible for the preparation and review of performance
assessments is also available at the CPARS website.


The contractor must provide the CDC contracting office with the name, e-mail
address, and phone number of their designated CPARS representative who will be
responsible for logging into CPARS and reviewing and commenting on performance
evaluations. The contractor must maintain a current representative to serve as
the contractor representative in CPARS. It is the contractor's responsibility to
notify the CDC contracting office, in writing (letter or email), when their
CPARS representative information needs to be changed or updated. Failure to
maintain current CPARS contractor representative information will result in the
loss of an opportunity to review and comment on performance evaluations.


G.2. Non Disclosure Agreements for Contractor and Contractor Employees


G.2.1 The Contractor shall prepare and submit a Non-Disclosure Agreement (NDA)
to the Contracting Officer prior to access of Government information or the
commencement of work at CDC.


G.2.2 The NDA made part of this clause, Exhibit I and Exhibit II is required in
service contracts where positions and/or functions proposed to be filled by
Contractor's employees and Contractor's affiliates' employees (collectively,
"Employees") who will have access to non-public and procurement- sensitive
information. The NDA also requires contractor's employees to properly identify
themselves as employees of a contractor when communicating or interacting with
CDC employees, employees of other governmental entities (when communication or
interaction relates to the contractor's work with the CDC), and members of the
public. The Federal Acquisition Regulation (FAR) 37.114 (c), states "All
contractor personnel attending meetings, answering Government telephones, and
working in other situations where their contractor status is not obvious to
third parties are required to identify themselves as such to avoid creating an
impression in the minds of members of the public or Congress that they are
Government officials, unless, in the judgment of the agency, no harm can come
from failing to identify themselves. They must also ensure that all documents or
reports produced by contractors are suitably marked as contractor products or
that contractor participation is appropriately disclosed."


G.2.3 The Contractor shall inform Employees of the identification requirements
by which they must abide and monitor employee compliance with the identification
requirements.




G.2.4 During the contract performance period, the Contractor is responsible to
ensure that any additional or replacement Employees sign a NDA and it is
submitted to the Contracting Officer prior to commencement of their work with
the CDC.


G.2.5 Employees in designated positions or functions that have not signed the
appropriate NDA shall not have access to any non-public, procurement sensitive
information or participate in government meeting where sensitive information may
be discussed.


G.2.6 The Contractor shall prepare and maintain a current list of Employees
working under NDAs and submit to the Contracting Officer upon request during the
contract period of performance. The list should at a minimum include: contract
number, employee's name, position, date of hire and NDA requirement.


EXHIBIT I
Centers for Disease Control and Prevention (CDC) Contractor Non-Disclosure
Agreement


I.
Non-public Information



[Name of contractor] understands that in order to fulfill the responsibilities
pursuant to [Contract name and number] between the Centers for Disease Control
and Prevention and [Name of CDC contractor] dated [date], employees of
[contractor] will have access to non-public information, including confidential
and privileged information contained in government-owned information technology
systems. For purposes of this agreement, confidential information means
government information that is not or will not be generally available to the
public. Privileged information means information which cannot
be  disclosed without the prior written  consent of  the CDC.


In order to properly safeguard non-public information, [contractor] agrees to
ensure that prior to being granted access to government information or the
commencement of work for the CDC, whichever is applicable, all employees will
sign a Non-Disclosure Agreement (NDA) provided by the CDC prior to beginning
work for the CDC. Contractor agrees to submit to the contracting official the
original signed copies of NDAs signed by the contractor's employees in
accordance with the instructions provided by the contracting official. Failure
to provide signed NDAs in accordance with this agreement and instructions
provided by the contracting official could delay or prevent the employee from
commencing or continuing work at the CDC until such agreement is signed and
returned to the contracting official.


Contractor further agrees that it will not cause or encourage any employee to
disclose, publish, divulge, release, or make known in any manner or to any
extent, to any individual other than an authorized Government employee any
non-public information that the employee may obtain in connection with the
performance of the employee's responsibilities to the CDC.


II.
Procurement-Sensitive Information



Contractor further agrees that it will not cause or encourage any employee to
disclose, publish, divulge, release, or make known in any manner or to any
extent, to any individual, other than an authorized Government employee, any
procurement-sensitive information gained while in connection with fulfilling the
employee's responsibilities at the CDC. For purposes of this agreement,
procurement-sensitive information includes, but is not limited to, all
information in Statements of Work (SOW), Requests for Contract (RFC), and
Requests for Proposal (RFP); Responses to RFPs, including questions from
potential offerors; non-public information regarding procurements; all
documents, conversations, discussions, data, correspondence, electronic mail
(e-mail), presentations, or any other written or verbal communications relating
to, concerning, or affecting proposed or pending solicitations or awards;
procurement data; contract information plans; strategies; source selection
information and documentation; offerors' identities; technical and cost data;
the identity of government personal involved in the solicitation; the schedule
of key technical and procurement events in the award determination




process; and any other information that may provide an unfair competitive
advantage to a contractor or potential contractor if improperly disclosed to
them, or any of their employees.


Contractor understands and agrees that employee access to any
procurement-sensitive information may create a conflict of interest which will
preclude contractor from becoming a competitor for any acquisition(s) resulting
from this information. Therefore, if an employee participates in any discussions
relating to procurement-sensitive information, assists in developing any
procurement-sensitive information, or otherwise obtains any
procurement-sensitive information during the course of performing duties at the
CDC, contractor understands and agrees that contractor are be excluded from
competing for any acquisition(s) resulting from this information.


III.
Identification of Non-Government Employees



Contractor understands that its employees are not agents of the Government.
Therefore, unless otherwise directed in writing by the CDC, contractor agrees to
assist and monitor employee compliance with the following identification
procedures:



A.
At the beginning of interactions with CDC employees, employees of other
governmental entities, members of the public, or the media (when such
communication or interaction relates to the contractor's work with the CDC),
contractors' employees will identify themselves as an employee of a contractor.

B.
Contractors' employees will include the following disclosures in all written

communications, including outgoing electronic mail (e-mail) messages, in
connection with contractual duties to the CDC:
Employee's name
Name of contractor Center or office affiliation
Centers for Disease Control and Prevention
C.
At the beginning of telephone conversations or conference calls, contractors'
employees

will identify themselves as an employee of a contractor.
D.
Contractors should not wear any CDC logo on clothing, except for a CDC issued
security badge while carrying out work for CDC or on CDC premises. The only
other exception is when a CDC management official has granted permission to use
the CDC logo.

E.
Contractors' employees will program CDC voice mail message to identify
themselves as an employee of a contractor.



I understand that federal laws including, 18 U.S.C. 641 and 18 U.S.C. 2071,
provide criminal penalties for, among other things, unlawfully removing,
destroying or converting to personal use, or use of another, any public records.
Contractor acknowledges that contractor has read and fully understands this
agreement.


Name of contractor: 


Signature of Authorized Representative of Contractor: 


Date: 


Copies retained by: contracting official and contractor




(End of Clause)





--------------------------------------------------------------------------------



EXHIBIT II


Centers for Disease Control and Prevention (CDC) Contractors' Employee
Non-Disclosure Agreement


I.
Non-Public Information



I understand that in order to fulfill my responsibilities as an employee of
[Name of CDC contractor], I will have access to non-public information,
including confidential and privileged information contained in government-owned
information technology systems. For purposes of this agreement, confidential
information means government information that is not or will not be generally
available to the public. Privileged information means information which cannot
be  disclosed  without the prior written consent  of the CDC.


I [Name of Employee], agree to use non-public information only in performance of
my responsibilities to the CDC. I agree further that I will not disclose,
publish, divulge, release, or make known in any manner or to any extent, to any
individual other than an authorized Government employee, any non-public
information that I may obtain in connection with the performance of my
responsibilities to the CDC.


II.
Procurement-Sensitive Information



I further agree that unless I have prior written permission from the CDC, I will
not disclose, publish, divulge, release, or make known in any manner or to any
extent, to any individual other than an authorized Government employee, any
procurement-sensitive information gained in connection with the performance of
my responsibilities to the CDC. I specifically agree not to disclose any
non-public, procurement-sensitive information to employees of my company or any
other organization unless so authorized in writing by the CDC. For purposes of
this agreement, procurement-sensitive information includes, but is not limited
to, all information in Statements of Work (SOW), Requests for Contract (RFC),
and Requests for Proposal (RFP); Responses to RFPs, including questions from
potential offerors; non- public information regarding procurements; all
documents, conversations, discussions, data, correspondence, electronic mail
(e-mail), presentations, or any other written or verbal communications relating
to, concerning, or affecting proposed or pending solicitations or awards;
procurement data; contract information plans; strategies; source selection
information and documentation; offerors' identities; technical and cost data;
the identity of government personal involved in the acquisition; the schedule of
key technical and procurement events in the award determination process; and any
other information that may provide an unfair competitive advantage to a
contractor or potential contractor if improperly disclosed to them, or any of
their employees.
I understand and agree that my access to any procurement-sensitive information
may create a conflict of interest which will preclude me, my current employer,
or a future employer from becoming a competitor for any resulting government
acquisition derived from this information. Therefore, if I participate in any
discussions relating to procurement-sensitive information, assist in developing
any procurement-sensitive information, or otherwise obtain any
procurement-sensitive information during the course of performing my duties at
the CDC, I understand and agree that I, my current employer, and any future
employer(s) are excluded from competing for any resulting acquisitions.


III. Special Non-Disclosure Clause for Contractors with Access to CDC Grants
Management and Procurement-Related Information Technology Systems


In addition to complying with the non-disclosure requirements and safeguards
stated above, I understand that my authorization to use CDC's grants management
and procurement systems is strictly limited to the access and functions
necessary for the performance of my responsibilities to the CDC and which have
been approved in advance by the CDC. I understand that I am not authorized to
enter procurement requests for any requirements pertaining to contracts or
subcontracts held by me or my employer.


IV. Identification as a Non-Government Employee




I understand that as an employee of a government contractor, I represent an
independent organization and I am not an agent of the Government. Therefore, I
agree that unless I have prior written authorization from the CDC, I will, at
the beginning of interactions with CDC employees, employees of other
governmental entities, members of the public, or the media (when such
communication or interaction relates to the contractor's work with the CDC),
identify myself as an employee of a contractor. I further agree to use the
following identification procedures in connection with my work at the CDC:


A. I will include the following disclosures in all written communications,
including outgoing electronic mail (e-mail) messages:


Employee's name Name of contractor Center or office Affiliation
Centers for Disease Control and Prevention


B.
I will identify myself as an employee of a contractor at the beginning of
telephone conversations or conference calls;

C.
I will not wear any CDC logo on clothing, except for a CDC issued security badge
while carrying out work for CDC or on CDC premises; the only other exception is
when a CDC management official has granted permission to use the CDC logo.

D.
I will program my CDC voice mail message to identify myself as a contractors'
employee.



I understand that federal laws including, 18 U.S.C. 641 and 18 U.S.C. 2071,
provide criminal penalties for, among other things, unlawfully removing,
destroying or converting to personal use, or use of another, any public records.
I acknowledge that I have read and fully understand this agreement.


Name of contractor: 


Name of Employee: 


Signature of Employee: 


Date: 


Copies retained by: contracting official, contractor, and Employee


(End of Clause)


G.3. Liability Protection under the PREP Act


The Public Readiness & Emergency Preparedness Act (PREP Act), Pub. L. 109-148,
Division C, 119 Stat. 2818 to 2832, amended the Public Health Service Act, 42,
U.S.C. 243 et seq., to provide targeted liability protections. The Government
agrees that the medical countermeasure delivered by the Contractor under this
contract will be administered in humans, in accordance with the declaration
under the PREP Act issued by the Secretary of the Department of Health and Human
Services on December 9, 2015 pursuant to section 319F-3(b) of the Public Health
Service Act, 42, U.S.C 247-d-6d. The declaration provides targeted liability
protections for anthrax countermeasures based on a credible risk that the threat
of exposure to Bacillus anthracis and the resulting disease constitutes a public
health emergency.


G.4. Liquidated Damages
The Government reserves the right to recover liquidated damages from the
Contractor if there is a failure to deliver and it results in a rescheduled
delivery.

--------------------------------------------------------------------------------





Section H - Contract Clauses


FAR CLAUSES




H.1
FAR 52.212-4 -- Contract Terms and Conditions -- Commercial Items (May 2015)



(a) Inspection/Acceptance. The Contractor shall only tender for acceptance those
items that conform to the requirements of this contract. The Government reserves
the right to inspect or test any supplies or services that have been tendered
for acceptance. The Government may require repair or replacement of
nonconforming supplies or reperformance of nonconforming services at no increase
in contract price. If repair/replacement or reperformance will not correct the
defects or is not possible, the government may seek an equitable price reduction
or adequate consideration for acceptance of nonconforming supplies or services.
The Government must exercise its post-acceptance rights --


(1) Within a reasonable time after the defect was discovered or should have been
discovered; and


(2) Before any substantial change occurs in the condition of the item, unless
the change is due to the defect in the item.


(b) Assignment. The Contractor or its assignee may assign its rights to receive
payment due as a result of performance of this contract to a bank, trust
company, or other financing institution, including any Federal lending agency in
accordance with the Assignment of Claims Act (31 U.S.C.3727). However, when a
third party makes payment (e.g., use of the Government-wide commercial purchase
card), the Contractor may not assign its rights to receive payment under this
contract.


(c) Changes. Changes in the terms and conditions of this contract may be made
only by written agreement of the parties.


(d) Disputes. This contract is subject to 41 U.S.C. chapter 71,Contract
Disputes. Failure of the parties to this contract to reach agreement on any
request for equitable adjustment, claim, appeal or action arising under or
relating to this contract shall be a dispute to be resolved in accordance with
the clause at FAR 52.233-1, Disputes, which is incorporated herein by reference.
The Contractor shall proceed diligently with performance of this contract,
pending final resolution of any dispute arising under the contract.


(e) Definitions. The clause at FAR 52.202-1, Definitions, is incorporated herein
by reference.


(f) Excusable delays. The Contractor shall be liable for default unless
nonperformance is caused by an occurrence beyond the reasonable control of the
Contractor and without its fault or negligence such as, acts of God or the
public enemy, acts of the Government in either its sovereign or contractual
capacity, fires, floods, epidemics, quarantine restrictions, strikes, unusually
severe weather, and delays of common carriers. The Contractor shall notify the
Contracting Officer in writing as soon as it is reasonably possible after the
commencement of any excusable delay, setting forth the full particulars in
connection therewith, shall remedy such occurrence with all reasonable dispatch,
and shall promptly give written notice to the Contracting Officer of the
cessation of such occurrence.


(g) Invoice.


(1) The Contractor shall submit an original invoice and three copies (or
electronic invoice, if authorized) to the address designated in the contract to
receive invoices. An invoice must include --


(i) Name and address of the Contractor; (ii) Invoice date and number;
(iii) Contract number, contract line item number and, if applicable, the order
number;




(iv) Description, quantity, unit of measure, unit price and extended price of
the items delivered;


(v) Shipping number and date of shipment, including the bill of lading number
and weight of shipment if shipped on Government bill of lading;


(vi) Terms of any discount for prompt payment offered;


(vii) Name and address of official to whom payment is to be sent;


(viii) Name, title, and phone number of person to notify in event of defective
invoice; and


(ix) Taxpayer Identification Number (TIN). The Contractor shall include its TIN
on the invoice only if required elsewhere in this contract.


(x) Electronic funds transfer (EFT) banking information.


(A) The Contractor shall include EFT banking information on the invoice only if
required elsewhere in this contract.


(B) If EFT banking information is not required to be on the invoice, in order
for the invoice to be a proper invoice, the Contractor shall have submitted
correct EFT banking information in accordance with the applicable solicitation
provision, contract clause (e.g., 52.232-33, Payment by Electronic Funds
Transfer—
System for Award Management, or 52.232-34, Payment by Electronic Funds
Transfer—Other Than System for Award Management), or applicable agency
procedures.


(C) EFT banking information is not required if the Government waived the
requirement to pay by EFT.


(2) Invoices will be handled in accordance with the Prompt Payment Act (31
U.S.C. 3903) and Office of Management and Budget (OMB) prompt payment
regulations at 5 CFR part 1315.


(h) Patent indemnity. The Contractor shall indemnify the Government and its
officers, employees and agents against liability, including costs, for actual or
alleged direct or contributory infringement of, or inducement to infringe, any
United States or foreign patent, trademark or copyright, arising out of the
performance of this contract, provided the Contractor is reasonably notified of
such claims and proceedings.


(i) Payment.


(1) Items accepted. Payment shall be made for items accepted by the Government
that have been delivered to the delivery destinations set forth in this
contract.


(2) Prompt Payment. The Government will make payment in accordance with the
Prompt Payment Act (31 U.S.C. 3903) and prompt payment regulations at 5 CFR Part
1315.


(3) Electronic Funds Transfer (EFT). If the Government makes payment by EFT, see
52.212-5(b) for the appropriate EFT clause.


(4) Discount. In connection with any discount offered for early payment, time
shall be computed from the date of the invoice. For the purpose of computing the
discount earned, payment shall be considered to have been made on the date which
appears on the payment check or the specified payment date if an electronic
funds transfer payment is made.

--------------------------------------------------------------------------------



Contract No. 200-2017-92634




(5) Overpayments. If the Contractor becomes aware of a duplicate contract
financing or invoice payment or that the Government has otherwise overpaid on a
contract financing or invoice payment, the Contractor shall—


(i) Remit the overpayment amount to the payment office cited in the contract
along with a description of the overpayment including the—


(A) Circumstances of the overpayment (e.g., duplicate payment, erroneous
payment, liquidation errors, date(s) of overpayment);


(B) Affected contract number and delivery order number, if applicable; (C)
Affected contract line item or subline item, if applicable; and
(D) Contractor point of contact.


(ii) Provide a copy of the remittance and supporting documentation to the
Contracting Officer.


(6) Interest.
(i) All amounts that become payable by the Contractor to the Government under
this contract shall bear simple interest from the date due until paid unless
paid within 30 days of becoming due. The interest rate shall be the interest
rate established by the Secretary of the Treasury as provided in 41 U.S.C. 7109,
which is applicable to the period in which the amount becomes due, as provided
in (i)(6)(v) of this clause, and then at the rate applicable for each six-month
period at fixed by the Secretary until the amount is paid.


(ii) The Government may issue a demand for payment to the Contractor upon
finding a debt is due under the contract.


(iii) Final decisions. The Contracting Officer will issue a final decision as
required by 33.211 if—


(A) The Contracting Officer and the Contractor are unable to reach agreement on
the existence or amount of a debt within 30 days;


(B) The Contractor fails to liquidate a debt previously demanded by the
Contracting Officer within the timeline specified in the demand for payment
unless the amounts were not repaid because the Contractor has requested an
installment payment agreement; or


(C) The Contractor requests a deferment of collection on a debt previously
demanded by the Contracting Officer (see 32.607-2).


(iv) If a demand for payment was previously issued for the debt, the demand for
payment included in the final decision shall identify the same due date as the
original demand for payment.


(v) Amounts shall be due at the earliest of the following dates: (A) The date
fixed under this contract.
(B) The date of the first written demand for payment, including any demand for
payment resulting from a default termination.


(vi) The interest charge shall be computed for the actual number of calendar
days involved beginning on the due date and ending on—

--------------------------------------------------------------------------------





(A) The date on which the designated office receives payment from the
Contractor;


(B) The date of issuance of a Government check to the Contractor from which an
amount otherwise payable has been withheld as a credit against the contract
debt; or


(C) The date on which an amount withheld and applied to the contract debt would
otherwise have become payable to the Contractor.


(vii) The interest charge made under this clause may be reduced under the
procedures prescribed in 32.608-2 of the Federal Acquisition Regulation in
effect on the date of this contract.


(j) Risk of loss. Unless the contract specifically provides otherwise, risk of
loss or damage to the supplies provided under this contract shall remain with
the Contractor until, and shall pass to the Government upon:


(1) Delivery of the supplies to a carrier, if transportation is f.o.b. origin;
or


(k) Taxes. The contract price includes all applicable Federal, State, and local
taxes and duties.


(l) Termination for the Government's convenience. The Government reserves the
right to terminate this contract, or any part hereof, for its sole convenience.
In the event of such termination, the Contractor shall immediately stop all work
hereunder and shall immediately cause any and all of its suppliers and
subcontractors to cease work. Subject to the terms of this contract, the
Contractor shall be paid a percentage of the contract price reflecting the
percentage of the work performed prior to the notice of termination, plus
reasonable charges the Contractor can demonstrate to the satisfaction of the
Government using its standard record keeping system, have resulted from the
termination. The Contractor shall not be required to comply with the cost
accounting standards or contract cost principles for this purpose. This
paragraph does not give the Government any right to audit the Contractor's
records.
The Contractor shall not be paid for any work performed or costs incurred which
reasonably could have been avoided.


(m) Termination for cause. The Government may terminate this contract, or any
part hereof, for cause in the event of any default by the Contractor, or if the
Contractor fails to comply with any contract terms and conditions, or fails to
provide the Government, upon request, with adequate assurances of future
performance. In the event of termination for cause, the Government shall not be
liable to the Contractor for any amount for supplies or services not accepted,
and the Contractor shall be liable to the Government for any and all rights and
remedies provided by law. If it is determined that the Government improperly
terminated this contract for default, such termination shall be deemed a
termination for convenience.


(n) Title. Unless specified elsewhere in this contract, title to items furnished
under this contract shall pass to the Government upon acceptance, regardless of
when or where the Government takes physical possession.


(o) Warranty. The Contractor warrants and implies that the items delivered
hereunder are merchantable and fit for use for the particular purpose described
in this contract.


(p) Limitation of liability. Except as otherwise provided by an express
warranty, the Contractor will not be liable to the Government for consequential
damages resulting from any defect or deficiencies in accepted items.


(q) Other compliances. The Contractor shall comply with all applicable Federal,
State and local laws, executive orders, rules and regulations applicable to its
performance under this contract.




(r) Compliance with laws unique to Government contracts. The Contractor agrees
to comply with 31 U.S.C. 1352 relating to limitations on the use of appropriated
funds to influence certain Federal contracts; 18 U.S.C. 431 relating to
officials not to benefit; 40 U.S.C. chapter 37, Contract Work Hours and Safety
Standards; 41 U.S.C. chapter 87, Kickbacks; 41 U.S.C. 4712 and 10 U.S.C. 2409
relating to whistleblower protections; 49 U.S.C. 40118, Fly American; and 41
U.S.C. chapter 21 relating to procurement integrity.


(s) Order of precedence. Any inconsistencies in this solicitation or contract
shall be resolved by giving precedence in the following order:


(1) The schedule of supplies/services.


(2) The Assignments, Disputes, Payments, Invoice, Other Compliances, Compliance
with Laws Unique to Government Contracts, and Unauthorized Obligations
paragraphs of this clause.


(3) The clause at 52.212-5.


(4) Addenda to this solicitation or contract, including any license agreements
for computer software.


(5) Solicitation provisions if this is a solicitation.
(6) Other paragraphs of this clause.
(7) The Standard Form 1449.


(8) Other documents, exhibits, and attachments.
 (9) The specification.
(t) System for Award Management (SAM).


(1) Unless exempted by an addendum to this contract, the Contractor is
responsible during performance and through final payment of any contract for the
accuracy and completeness of the data within the SAM database, and for any
liability resulting from the Government's reliance on inaccurate or incomplete
data. To remain registered in the SAM database after the initial registration,
the Contractor is required to review and update on an annual basis from the date
of initial registration or subsequent updates its information in the SAM
database to ensure it is current, accurate and complete. Updating information in
the SAM does not alter the terms and conditions of this contract and is not a
substitute for a properly executed contractual document.


(2)


(i) If a Contractor has legally changed its business name, "doing business as"
name, or division name (whichever is shown on the contract), or has transferred
the assets used in performing the contract, but has not completed the necessary
requirements regarding novation and change-of-name agreements in Subpart 42.12,
the Contractor shall provide the responsible
Contracting Officer a minimum of one business day's written notif ication of its
intention to:


(A) Change the name in the SAM database;


(B) Comply with the requirements of Subpart 42.12 of the FAR;


(C) Agree in writing to the timeline and procedures specified by the responsible
Contracting Officer. The Contractor must provide with the notification
sufficient documentation to support the legally changed name.




(ii) If the Contractor fails to comply with the requirements of paragraph
(t)(2)(i) of this clause, or fails to perform the agreement at paragraph
(t)(2)(i)(C) of this clause, and, in the absence of a properly executed novation
or change-of-name agreement, the SAM information that shows the Contractor to be
other than the Contractor indicated in the contract will be considered to be
incorrect information within the meaning of the "Suspension of Payment"
paragraph of the electronic funds transfer (EFT) clause of this contract.


(3) The Contractor shall not change the name or address for EFT payments or
manual payments, as appropriate, in the SAM record to reflect an assignee for
the purpose of assignment of claims (see FAR Subpart 32.8, Assignment of
Claims). Assignees shall be separately registered in the SAM database.
Information provided to the Contractor's SAM record that indicates payments,
including those made by EFT, to an ultimate recipient other than that Contractor
will be considered to be incorrect information within the meaning of the
"Suspension of payment" paragraph of the EFT clause of this contract.


(4) Offerors and Contractors may obtain information on registration and annual
confirmation requirements via SAM accessed through https://www.acquisition.gov.


(u) Unauthorized Obligations.


(1) Except as stated in paragraph (u)(2) of this clause, when any supply or
service acquired under this contract is subject to any End Use License Agreement
(EULA), Terms of Service (TOS), or similar legal instrument or agreement, that
includes any clause requiring the Government to indemnify the Contractor or any
person or entity for damages, costs, fees, or any other loss or liability that
would create an Anti-Deficiency Act violation (31 U.S.C. 1341), the following
shall govern:


(i) Any such clause is unenforceable against the Government.


(ii) Neither the Government nor any Government authorized end user shall be
deemed to have agreed to such clause by virtue of it appearing in the EULA, TOS,
or similar legal instrument or agreement. If the EULA, TOS, or similar legal
instrument or agreement is invoked through an "I agree" click box or other
comparable mechanism (e.g., "click-wrap" or "browse-wrap" agreements), execution
does not bind the Government or any Government authorized end user to such
clause.


(iii) Any such clause is deemed to be stricken from the EULA, TOS, or similar
legal instrument or agreement.


(2) Paragraph (u)(1) of this clause does not apply to indemnification by the
Government that is expressly authorized by statute and specifically authorized
under applicable agency regulations and procedures.


(v) Incorporation by reference. The Contractor's representations and
certifications, including those completed electronically via the System for
Award Management (SAM), are incorporated by reference into the contract.


(End of Clause)

--------------------------------------------------------------------------------





H.2. FAR 52.212-5 Contract Terms and Conditions Required To Implement Statutes
or Executive
Orders—Commercial Items (Nov 2016)
(a) The Contractor shall comply with the following Federal Acquisition
Regulation (FAR) clauses, which are incorporated in this contract by reference,
to implement provisions of law or Executive orders applicable to acquisitions of
commercial items:
(1) 52.209-10, Prohibition on Contracting with Inverted Domestic Corporations
(Nov 2015) (2)  52.233-3, Protest After Award (AUG 1996) (31 U.S.C. 3553).
(3) 52.233-4, Applicable Law for Breach of Contract Claim (OCT 2004)(Public Laws
108-77 and 108-78 (19 U.S.C. 3805 note)).
(b) The Contractor shall comply with the FAR clauses in this paragraph (b) that
the Contracting Officer has indicated as being incorporated in this contract by
reference to implement provisions of law or Executive orders applicable to
acquisitions of commercial items:


[Contracting Officer check as appropriate.]


_x_ (1) 52.203-6, Restrictions on Subcontractor Sales to the Government (Sept
2006), with Alternate I (Oct 1995) (41
U.S.C. 4704 and  10 U.S.C. 2402).
_x_ (2) 52.203-13, Contractor Code of Business Ethics and Conduct (Oct 2015) (41
U.S.C. 3509)).
 (3) 52.203-15, Whistleblower Protections under the American Recovery and
Reinvestment Act of 2009 (June 2010) (Section 1553 of Pub. L. 111-5). (Applies
to contracts funded by the American Recovery and Reinvestment Act of 2009.) _x_
(4) 52.204-10, Reporting Executive Compensation and First-Tier Subcontract
Awards (Oct 2016) (Pub. L. 109-282) (31
U.S.C. 6101 note).
 (5) [Reserved].
 (6) 52.204-14, Service Contract Reporting Requirements (Oct 2016) (Pub. L.
111-117, section 743 of Div. C).
 (7) 52.204-15, Service Contract Reporting Requirements for Indefinite-Delivery
Contracts (Oct 2016) (Pub. L. 111-117, section 743 of Div. C).
_x_ (8) 52.209-6, Protecting the Government's Interest When Subcontracting with
Contractors Debarred, Suspended, or
Proposed for Debarment. (Oct 2015) (31 U.S.C. 6101 note).
 (9) 52.209-9, Updates of Publicly Available Information Regarding
Responsibility Matters (Jul 2013) (41 U.S.C. 2313).
 (10) [Reserved].
 (11)(i) 52.219-3, Notice of HUBZone Set-Aside or Sole-Source Award (Nov 2011)
(15 U.S.C. 657a).
 (ii) Alternate I (Nov 2011) of 52.219-3.
 (12)(i) 52.219-4, Notice of Price Evaluation Preference for HUBZone Small
Business Concerns (OCT 2014) (if the offeror elects to waive the preference, it
shall so indicate in its offer) (15 U.S.C. 657a).
 (ii) Alternate I (JAN 2011) of 52.219-4.
 (13) [Reserved]
 (14)(i) 52.219-6, Notice of Total Small Business Set-Aside (Nov 2011) (15
U.S.C. 644).
 (ii) Alternate I (Nov 2011).
 (iii) Alternate II (Nov 2011).
 (15)(i) 52.219-7, Notice of Partial Small Business Set-Aside (June 2003) (15
U.S.C. 644).
 (ii) Alternate I (Oct 1995) of 52.219-7.
 (iii) Alternate II (Mar 2004) of 52.219-7.
 (16) 52.219-8, Utilization of Small Business Concerns (Nov 2016) (15 U.S.C.
637(d)(2) and (3)).
 (17)(i) 52.219-9, Small Business Subcontracting Plan (Nov 2016) (15 U.S.C.
637(d)(4)).
 (ii) Alternate I (Nov 2016) of 52.219-9.
 (iii) Alternate II (Nov 2016) of 52.219-9.
 (iv) Alternate III (Nov 2016) of 52.219-9.
 (v) Alternate IV (Nov 2016) of 52.219-9.
 (18) 52.219-13, Notice of Set-Aside of Orders (Nov 2011) (15 U.S.C. 644(r)).
 (19) 52.219-14, Limitations on Subcontracting (Nov 2011) (15 U.S.C.
637(a)(14)).
 (20) 52.219-16, Liquidated Damages—Subcon-tracting Plan (Jan 1999) (15 U.S.C.
637(d)(4)(F)(i)).
 (21) 52.219-27, Notice of Service-Disabled Veteran-Owned Small Business
Set-Aside (Nov 2011) (15 U.S.C. 657 f).
_x_ (22) 52.219-28, Post Award Small Business Program Rerepresentation (Jul
2013) (15 U.S.C. 632(a)(2)).


 (23) 52.219-29, Notice of Set-Aside for, or Sole Source Award to, Economically
Disadvantaged Women-Owned Small
Business Concerns (Dec 2015) (15 U.S.C. 637(m)).
 (24) 52.219-30, Notice of Set-Aside for, or Sole Source Award to, Women-Owned
Small Business Concerns Eligible
Under the Women-Owned Small Business Program (Dec 2015) (15 U.S.C. 637(m)).
_x_ (25) 52.222-3, Convict Labor (June 2003) (E.O. 11755).
 (26) 52.222-19, Child Labor—Cooperation with Authorities and Remedies (Oct
2016) (E.O. 13126).
_x_ (27) 52.222-21, Prohibition of Segregated Facilities (Apr 2015).
_x_ (28) 52.222-26, Equal Opportunity (Sept 2016) (E.O. 11246).
_x_ (29) 52.222-35, Equal Opportunity for Veterans (Oct 2015)(38 U.S.C. 4212).
_x_ (30) 52.222-36, Equal Opportunity for Workers with Disabilities (Jul 2014)
(29 U.S.C. 793).
_x_ (31) 52.222-37, Employment Reports on Veterans (FEB 2016) (38 U.S.C. 4212).
_x_ (32) 52.222-40, Notification of Employee Rights Under the National Labor
Relations Act (Dec 2010) (E.O. 13496).
_x_ (33)(i) 52.222-50, Combating Trafficking in Persons (Mar 2015) (22 U.S.C.
chapter 78 and E.O. 13627).
 (ii) Alternate I (Mar 2015) of 52.222-50 (22 U.S.C. chapter 78 and E.O. 13627).
_x_ (34) 52.222-54, Employment Eligibility Verification (OCT 2015). (Executive
Order 12989). (Not applicable to the acquisition of commercially available
off-the-shelf items or certain other types of commercial items as prescribed in
 22.1803.) (35)(i) 52.223-9, Estimate of Percentage of Recovered Material
Content for EPA–Designated Items (May 2008) (42
U.S.C. 6962(c)(3)(A)(ii)). (Not applicable to the acquisition of commercially
available off-the-shelf items.)
 (ii) Alternate I (May 2008) of 52.223-9 (42 U.S.C. 6962(i)(2)(C)). (Not
applicable to the acquisition of commercially available off-the-shelf items.)
 (36) 52.223-11, Ozone-Depleting Substances and High Global Warming Potential
Hydrofluorocarbons (JUN 2016) (E.O.
13693).
 (37) 52.223-12, Maintenance, Service, Repair, or Disposal of Refrigeration
Equipment and Air Conditioners (JUN 2016) (E.O. 13693).
 (38)(i) 52.223-13, Acquisition of EPEAT®-Registered Imaging Equipment (JUN
2014) (E.O.s 13423 and 13514).
 (ii) Alternate I (Oct 2015) of 52.223-13.
 (39)(i) 52.223-14, Acquisition of EPEAT®-Registered Televisions (JUN 2014)
(E.O.s 13423 and 13514).
 (ii) Alternate I (Jun 2014) of 52.223-14.
_x_ (40) 52.223-15, Energy Efficiency in Energy-Consuming Products (DEC 2007)
(42 U.S.C. 8259b).
 (41)(i) 52.223-16, Acquisition of EPEAT®-Registered Personal Computer Products
(OCT 2015) (E.O.s 13423 and
13514).
 (ii) Alternate I (Jun 2014) of 52.223-16.
 (42) 52.223-18, Encouraging Contractor Policies to Ban Text Messaging While
Driving (AUG 2011) (E.O. 13513).
 (43) 52.223-20, Aerosols (JUN 2016) (E.O. 13693).
_x_ (44) 52.223-21, Foams (JUN 2016) (E.O. 13693).
 (45) 52.225-1, Buy American—Supplies (May 2014) (41 U.S.C. chapter 83).
 (46)(i) 52.225-3, Buy American—Free Trade Agreements—Israeli Trade Act (May
2014) (41 U.S.C. chapter 83,  19
U.S.C. 3301 note,  19 U.S.C. 2112 note,  19 U.S.C. 3805 note,  19 U.S.C.
4001 note, Pub. L. 103-182, 108-77, 108-78, 108-286,
108-302, 109-53, 109-169, 109-283, 110-138, 112-41, 112-42, and 112-43.
 (ii) Alternate I (May 2014) of 52.225-3.
 (iii) Alternate II (May 2014) of 52.225-3.
 (iv) Alternate III (May 2014) of 52.225-3.
 (47) 52.225-5, Trade Agreements (OCT 2016) (19 U.S.C. 2501, et seq.,  19 U.S.C.
3301 note).
 (48) 52.225-13, Restrictions on Certain Foreign Purchases (June 2008) (E.O.'s,
proclamations, and statutes
administered by the Office of Foreign Assets Control of the Department of the
Treasury).
 (49) 52.225-26, Contractors Performing Private Security Functions Outside the
United States (Oct 2016) (Section 862, as amended, of the National Defense
Authorization Act for Fiscal Year 2008; 10 U.S.C. 2302 Note).
 (50) 52.226-4, Notice of Disaster or Emergency Area Set-Aside (Nov 2007) (42
U.S.C. 5150).
 (51) 52.226-5, Restrictions on Subcontracting Outside Disaster or Emergency
Area (Nov 2007) (42 U.S.C. 5150).
 (52) 52.232-29, Terms for Financing of Purchases of Commercial Items (Feb 2002)
(41 U.S.C. 4505,  10 U.S.C.
2307(f)).
_x_ (53) 52.232-30, Installment Payments for Commercial Items (Oct 1995) (41
U.S.C. 4505,  10 U.S.C. 2307(f)).


 (54) 52.232-33, Payment by Electronic Funds Transfer—System for Award
Management (Jul 2013) (31 U.S.C. 3332).
 (55) 52.232-34, Payment by Electronic Funds Transfer—Other than System for
Award Management (Jul 2013) (31
U.S.C. 3332).
 (56) 52.232-36, Payment by Third Party (May 2014) (31 U.S.C. 3332).
 (57) 52.239-1, Privacy or Security Safeguards (Aug 1996) (5 U.S.C. 552a).
 (58)(i) 52.247-64, Preference for Privately Owned U.S.-Flag Commercial Vessels
(Feb 2006) (46 U.S.C. Appx. 1241(b)
and 10 U.S.C. 2631).
 (ii) Alternate I (Apr 2003) of 52.247-64.
(c) The Contractor shall comply with the FAR clauses in this paragraph (c),
applicable to commercial services, that the Contracting Officer has indicated as
being incorporated in this contract by reference to implement provisions of law
or Executive orders applicable to acquisitions of commercial items:
[Contracting Officer check as appropriate.]
 (1) 52.222-17, Nondisplacement of Qualified Workers (May 2014)(E.O. 13495).
 (2) 52.222-41, Service Contract Labor Standards (May 2014) (41 U.S.C. chapter
67).
 (3) 52.222-42, Statement of Equivalent Rates for Federal Hires (May 2014) (29
U.S.C. 206 and 41 U.S.C. chapter 67).
 (4) 52.222-43, Fair Labor Standards Act and Service Contract Labor
Standards-Price Adjustment (Multiple Year and
Option Contracts) (May 2014) (29 U.S.C. 206 and  41 U.S.C. chapter 67).
 (5) 52.222-44, Fair Labor Standards Act and Service Contract Labor
Standards—Price Adjustment (May 2014) (29
U.S.C. 206 and 41 U.S.C. chapter 67).
 (6) 52.222-51, Exemption from Application of the Service Contract Labor
Standards to Contracts for Maintenance, Calibration, or Repair of Certain
Equipment—Requirements (May 2014) (41 U.S.C. chapter 67).
 (7) 52.222-53, Exemption from Application of the Service Contract Labor
Standards to Contracts for Certain Services—
Requirements (May 2014) (41 U.S.C. chapter 67).
 (8) 52.222-55, Minimum Wages Under Executive Order 13658 (Dec 2015).
 (9) 52.226-6, Promoting Excess Food Donation to Nonprofit Organizations (May
2014) (42 U.S.C. 1792).
 (10) 52.237-11, Accepting and Dispensing of $1 Coin (Sept 2008) (31 U.S.C.
5112(p)(1)).
(d) Comptroller General Examination of Record. The Contractor shall comply with
the provisions of this paragraph (d) if this contract was awarded using other
than sealed bid, is in excess of the simplified acquisition threshold, and does
not contain the clause at 52.215-2, Audit and Records—Negotiation.
(1) The Comptroller General of the United States, or an authorized
representative of the Comptroller General, shall have
access to and right to examine any of the Contractor's directly pertinent
records involving transactions related to this contract. (2) The Contractor
shall make available at its offices at all reasonable times the records,
materials, and other evidence for examination, audit, or reproduction, until 3
years after final payment under this contract or for any shorter period specifie
d in FAR subpart 4.7, Contractor Records Retention, of the other clauses of this
contract. If this contract is completely or partially terminated, the records
relating to the work terminated shall be made available for 3 years after any
resulting final termination settlement. Records relating to appeals under the
disputes clause or to litigation or the settlement of claims arising under or
relating to this contract shall be made available until such appeals,
litigation, or claims are finally resolved.
(3) As used in this clause, records include books, documents, accounting
procedures and practices, and other data, regardless of type and regardless of
form. This does not require the Contractor to create or maintain any record that
the Contractor does not maintain in the ordinary course of business or pursuant
to a provision of law.
(e)(1) Notwithstanding the requirements of the clauses in paragraphs (a), (b),
(c), and (d) of this clause, the Contractor is not required to flow down any FAR
clause, other than those in this paragraph (e)(1) in a subcontract for
commercial items. Unless otherwise indicated below, the extent of the flow down
shall be as required by the clause— (i) 52.203-13, Contractor Code of Business
Ethics and Conduct (Oct 2015) (41 U.S.C. 3509).
(ii) 52.219-8, Utilization of Small Business Concerns (Nov 2016) (15 U.S.C.
637(d)(2) and (3)), in all subcontracts that offer further subcontracting
opportunities. If the subcontract (except subcontracts to small business
concerns) exceeds $700,000 ($1.5 million for construction of any public
facility), the subcontractor must include  52.219-8 in lower tier subcontracts
that offer subcontracting opportunities.
(iii) 52.222-17, Nondisplacement of Qualified Workers (May 2014) (E.O. 13495).
Flow down required in accordance with paragraph (l) of FAR clause  52.222-17.
(iv) 52.222-21, Prohibition of Segregated Facilities (Apr 2015) (v)  52.222-26,
Equal Opportunity (Sept 2016) (E.O. 11246).


(vi) 52.222-35, Equal Opportunity for Veterans (Oct 2015) (38 U.S.C. 4212).
(vii) 52.222-36, Equal Opportunity for Workers with Disabilities (Jul 2014) (29
U.S.C. 793). (viii)  52.222-37, Employment Reports on Veterans (Feb 2016) (38
U.S.C. 4212)
(ix) 52.222-40, Notification of Employee Rights Under the National Labor
Relations Act (Dec 2010) (E.O. 13496). Flow down required in accordance with
paragraph (f) of FAR clause  52.222-40.
(x) 52.222-41, Service Contract Labor Standards (May 2014) (41 U.S.C. chapter
67). (xi)
52.222-50, Combating Trafficking in Persons (Mar 2015) (22 U.S.C. chapter 78 and
E.O 13627). Alternate I (Mar 2015) of
52.222-50 (22 U.S.C. chapter 78 and E.O 13627).
(xii) 52.222-51, Exemption from Application of the Service Contract Labor
Standards to Contracts for Maintenance, Calibration, or Repair of Certain
Equipment-Requirements (May 2014) (41 U.S.C. chapter 67).
(xiii) 52.222-53, Exemption from Application of the Service Contract Labor
Standards to Contracts for Certain Services- Requirements (May 2014) (41 U.S.C.
chapter 67).
(xiv) 52.222-54, Employment Eligibility Verification (OCT 2015) (E.O. 12989).
(xv)  52.222-55, Minimum Wages Under Executive Order 13658 (Dec 2015).
(xvi) 52.225-26, Contractors Performing Private Security Functions Outside the
United States (Oct 2016) (Section 862, as amended, of the National Defense
Authorization Act for Fiscal Year 2008; 10 U.S.C. 2302 Note).
(xvii) 52.226-6, Promoting Excess Food Donation to Nonprofit Organizations (May
2014) (42 U.S.C. 1792). Flow down required in accordance with paragraph (e) of
FAR clause  52.226-6.
(xviii) 52.247-64, Preference for Privately Owned U.S.-Flag Commercial Vessels
(Feb 2006) (46 U.S.C. Appx. 1241(b)
and 10 U.S.C. 2631). Flow down required in accordance with paragraph (d) of FAR
clause  52.247-64.
(2) While not required, the Contractor may include in its subcontracts for
commercial items a minimal number of additional clauses necessary to satisfy its
contractual obligations.


(End of clause)




H.3. FAR 52.217-7 Option for Increased Quantity—Separately Priced Line Item.
(Mar 1989)




The Government may require the delivery of the numbered line item, identified in
the Schedule as an option item, in the quantity and at the price stated in the
Schedule. The Contracting Officer may exercise the option by written notice to
the Contractor within [insert in the clause the period of time in which the
Contracting Officer has to exercise the option]. Delivery of added items shall
continue at the same rate that like items are called for under the contract,
unless the parties otherwise agree.


(End of clause)




H.4. FAR 52.232-40 Providing Accelerated Payments to Small Business
Subcontractors. (Dec 2013)
(a) Upon receipt of accelerated payments from the Government, the Contractor
shall make accelerated payments to its small business subcontractors under this
contract, to the maximum extent practicable and prior to when such payment is
otherwise required under the applicable contract or subcontract, after receipt
of a proper invoice and all other required documentation from the small business
subcontractor.
(b) The acceleration of payments under this clause does not provide any new
rights under the Prompt
Payment Act.


(c) Include the substance of this clause, including this paragraph (c), in all
subcontracts with small business concerns, including subcontracts with small
business concerns for the acquisition of commercial items.


(End of clause)





--------------------------------------------------------------------------------



H.5. FAR 52.245-1 Government Property (Apr 2012)


H.6 HHSAR 352.203-70 Anti-Lobbying (2015)


H.7 HHSAR 352.208-70 Printing and Duplication (2015) H.8 HHSAR 352.224-71
Confidential Information (2015) H.9 HHSAR 352.227-70 Publications and Publicity
(2015)
H.10 HHSAR 352.270-9 Non-Discrimination for Conscience (2015)